Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	This communication in response to application filed 08/26/2019.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Pub.No.: 2010/0189250 A1) and further in view of Bogart et al. (US PAT # 6/613,607) . 



receiving a definition of an estimated wait time variable from an administrator by a communications management system (reads on providing and displaying the EWT, see [0081-083, 0085 and 0087]. Note that management communication system reads on directing system 100, see [0032]);
receiving a selection of a group for the estimated wait time variable by the communications management system (this may read on receiving the selection for queues for other employees, see [0085] also [0081-0083]);
receiving a placement of the estimated wait time variable in a contact flow (see Figs. 6-7 and [0081-0083, 0085 and 087]) associated with the selected ring group by the communications management system; and

Williams features already discussed in the rejection of independent claims 1, 8 and 15. The claimed “ring group” as defined by Applicant’s specification means a group of agents (aka ring group) [Applicant’s specification 0022]. Although Williams does not specifically teach “a ring of group”, however, William teaches selecting a group of agents or a category of customer service representatives, see [0033, 0081-0083 and 0085]).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to have the selection of the estimated wait time directed to either a group of customer services representative or to one particular customer service representative. In either scenarios the Estimated Wait Time will be available and displayed to customer to provide the customer with the convenience and the flexibility of choosing to wait or to be called back at his/her own convenient. 
storing the estimated wait time variable including the selected group and contact flow placement by the communications management system”. Although this  limitation would have been obvious within the teachings of Williams, however the Examiner now introducing Bogart which basically teach  from the PBX on which ACD system 101 is based, generator 151 collects data such as the skill (X) involved in handling the call, the identifier of the agent (Z) who handled the call, the call duration, the transaction type (e.g., catalog sale, information request, complaint, etc.), the time-of-day, and call wait time or agent wait time, and stores this information in a database, such as CMS 110, at step 202 (see col. 4, lines 55-61).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to store any necessary recorded such as call wait time or agent wait time, as taught by Bogart, into the teachings of Williams in order to utilizes these stored records and information in tasks related to the ACD performance and agent performance.  

Claim 8 recites “processor” which reads on processor 144, see Fig. 1B and at least “one non-transitory computer-readable storage medium” see [0015, 0092-0093 and 0095]

Regarding claims 2, 9 and 16, the combination of Williams and Bogart teaches wherein the definition of the estimated wait time variable comprises one or more of announcement options, contact-back options, and EWT request options (see Williams [0011])

Regarding claims 3, 10 and 17, the combination of Williams and Bogart teaches receiving a communication from a contacting user (in Williams this reads on steps 604 and 704 and [0081, 0085 and Figs. 6-7]); determining an estimated wait time associated with the communication (see Williams [0036, 

Regarding claims 4, 11 and 18, the combination of Williams and Bogart teaches wherein the point during the contact flow is one or more of at the start of the communication, after an IVR selection, during a waiting or hold period, and after a transfer (in Williams this reads on Figs. 6 and 7 and [0081-0083, 085 and 0087]).

Regarding claims 5, 12 and 19, the combination of Williams and Bogart teaches wherein the estimated wait time is provided to the contacting user (see Williams [0058, 0081 and 0085-0087]) via a channel based on the stored estimated wait time variable (note that William is providing estimate wait time in response to web service [0058] request or a voice call [0081 and 0085-0087]).

Regarding claims 6, 13 and 20, the combination of Williams and Bogart teaches receiving a communication from a contacting user (in Williams this reads on steps 604 and 704 and [0081, 0085 and Figs. 6-7]); determining one or more options based on the stored estimated wait time variable (see Williams steps 616- and 724 in Figs. 6-7 and [0081, 0083 and  0087]); and providing the determined one or more options to the contacting user, wherein the determined one or more options are provided during a point during the contact flow according to the stored estimated wait time variable (see Williams steps 616- and 724 in Figs. 6-7 and [0081, 0083 and  0087]).

one or more options includes one or more of adding time to an estimated wait time and requesting a contact-back (in Williams this reads on the scenario of having the customer to choose the scheduled call option “ASAP all option”, wherein more time is automatically added to the estimated wait time as discussed in [0091]. See also [0072-0080, 0089-0091 and step 734 in Fig. 5A, 5B and 7]).

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652